United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-3956
                                    ___________

Donald W. Duncan,                        *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Benton Police Dept.,                     *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: August 22, 2007
                                 Filed: August 24, 2007
                                  ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

       Donald Duncan appeals the district court’s1 dismissal of his 42 U.S.C. § 1983
action. We agree that dismissal was proper for the reasons stated by the district court.
Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable George Howard, Jr., late a United States District Judge for the
Eastern District of Arkansas.